NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUN 29 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

EDY GONZALEZ-SORIA, a.k.a. Edy                   No. 10-72002
Gonzalez Soria,
                                                 Agency No. A076-271-861
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Edy Gonzalez-Soria, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal and denying his motion to continue. We have jurisdiction under 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s continuous physical

presence finding, Landin-Zavala v. Gonzales, 488 F.3d 1150, 1151 (9th Cir. 2007),

for abuse of discretion the denial of a motion to continue, and de novo claims of

constitutional violations in immigration proceedings, Sandoval-Luna v. Mukasey,

526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We deny the petition for

review.

      Substantial evidence supports the agency’s determination that Gonzalez-

Soria did not meet the continuous physical presence requirement where the record

indicates that he was deported from the United States in 1997. See Landin-Zavala,

488 F.3d at 1153 (deportation or removal terminates the accrual of physical

presence).

      The IJ did not abuse his discretion or violate due process in denying a

continuance because Gonzalez-Soria did not demonstrate good cause. See 8 C.F.R.

§ 1003.29 (an IJ may grant a motion for continuance for good cause shown); Lata

v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a petitioner to

prevail on a due process claim).

      Gonzalez-Soria’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                     10-72002